Citation Nr: 1722043	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-28 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals, left knee injury, to include osteoarthritis and meniscectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.  He had subsequent service in the Reserves.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's residuals, left knee injury, to include osteoarthritis and meniscectomy are etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The criteria for establishing service connection for residuals, left knee injury, to include osteoarthritis and meniscectomy, have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

VA's duty to notify was satisfied by a letter sent in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled the duty to assist by obtaining service treatment records (STRs) and VA examinations dated in February 2010 and March 2012.  The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a nexus.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or less persuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App.164 (1991).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for residual, left knee injury which he asserts was a result of his active service.  Specifically, the Veteran contends that in 1975 or 1976, while stationed on a ship, he fell and injured his left knee.  See July 2009 Statement in Support of Claim; February 2010 VA examination report.  

The Board notes the Veteran's STRs show that in April 1975, the Veteran was treated for his left knee after injuring it one month earlier.  In April 1976, the Veteran underwent a military discharge examination wherein it was noted that the Veteran's lower extremities were normal.  The examiner noted that there were no disqualifying defects.  

During the Veteran's post-service Reserve August 1978, October 1980, August 1983, April 1986, September 1990, and April 1996 re-enlistment and/or annual examinations, the Veteran noted that he was in good health, never had a trick or locked knee,; and his lower extremities were normal.  At the time of his July 1998 termination of enlistment from the Reserves, his lower extremities were noted to be normal.  On the accompanying report of medical history, the Veteran denied having a "trick" or locked knee.  It was noted that the Veteran had a history of a left knee injury 20 years earlier that was stable at that time.  In summary, although the STRs support an in-service injury, there is no indication of any chronic knee condition after 1975.

In July 2009, the Veteran submitted an application for service connection for residuals, left knee injury.  In February 2010, the Veteran was afforded a VA examination.  The Veteran reported that in 1975 or 1976, he was working on buoy tender, and his left knee hit the deck.  It was very painful, he was taken to contract doctor and given pills, but had no follow-up.  The examiner performed an in-person examination.  The examiner diagnosed the Veteran with bone spurring and degenerative joint disease of the left knee.  The examiner stated that the Veteran hit his knee and has recurrences of the same pain when he hits it.  The examiner was unable to tell if the pain was because the knee was hit, or because the original injury had sequel.  The examiner added that clinically, the knee has no sequel.  The x ray findings of small bone spurs are a normal aging process.
In March 2012, the Veteran underwent another VA examination.  The Veteran reported that his left knee injury is related to fall in 1974.  He described pain of the left knee with direct impact to the patella with occasional swelling.  The Veteran has never sought medical care for this condition and had no current treatment.  The examiner reviewed the claims file and performed an in-person examination.  The examiner diagnosed the Veteran with osteoarthritis.  
The examiner concluded that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner noted that after the initial injury, the Veteran was not diagnosed or placed on a treatment plan for the care of the injury.  Throughout the remainder of the Veteran's active duty service as well as his 20 years of subsequent service in the Coast Guard Reserves, there was a lack of clinical residuals from the injury documented on examination reports.  The Veteran's separation and re-enlistment examinations all confirmed normal lower extremity examinations.  Additionally, the Veteran noted that he did not have a trick/locked knee or joint problem/deformity.  
Further, the 2010 imaging showed mild/early osteoarthritis which was more likely natural age progression changes.  The examiner stated that a more moderate-severe/advanced osteoarthritis would be expected post-traumatic in nature over a 37 year period.  The examiner also noted that it should be noted that the Veteran suffered a non-service related left meniscal tear requiring debridement and repair in 2008.  Because the medical evidence does not support a chronically disabling left knee condition subsequent to the in-service injury, the examiner found that the claimed left knee condition diagnosed as mild/early osteoarthritis is less likely as not a result of the left knee injury sustained while on active military duty.   
The examiner reviewed the claims folder including the Veteran's statements and the pertinent medical records, discussed the salient facts, and provided a complete unequivocal rationale for the opinion.  As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Veteran has not submitted competent evidence contrary to the VA examiner's opinion.  38 U.S.C.A. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).  Additionally, the absence of post-service treatment concerning a left knee injury weighs against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (recognizing that lengthy periods of time without symptoms or treatment can weigh against a claim). 

The Board notes that while the Veteran is competent to relay his experiences, such as suffering a left knee injury and pain, lay people are generally not competent to diagnose a knee condition, the cause of pain, or establish a causal connection between the left knee injury in-service and any present disorder.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
Although the Veteran's currently diagnosed osteoarthritis and/or degenerative joint disease are enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), none of these chronic disorders are "shown" in service.  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  No such diagnosis of osteoarthritis and/or degenerative joint disease has been shown in service.  It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus. 

Post-service, there is no probative, credible evidence of osteoarthritis and/or degenerative joint disease within one year of discharge.  The Veteran was diagnosed with osteoarthritis and/or degenerative joint disease in 2010, i.e., 34 years after discharge.  Thus, the Veteran is not entitled to service connection for osteoarthritis and/or degenerative joint disease on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37. 

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection for the residuals of a left knee injury, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  


ORDER

Entitlement to service connection for residuals, left knee injury, to include osteoarthritis and meniscectomy, is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


